DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: manager module in claims 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure in recited in paragraph [0034] which recites “Management server 150 is also connected to network 170 via a similar network connection 162 and is able to communicate with smart devices 100 via network 170”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 14, and 18 (line numbers refer to claim 1):
	 Lines 1 and 6 recite “remnant” but it is unclear remnant cycles of what are being harvested and at what instance cycles are considered remnant cycles.

As per claims 1 and 14 (line numbers refer to claim 1):
	Line 1 recites “smart devices” and line 3 recites “a smart device” so it is unclear whether the system has multiple smart devices or just one smart device. 
 
As per claims 1 and 18 (line numbers refer to claim 1):
Lines 9-10 recite “a management server configured to send one or more viable compute tasks to the smart device in response to receiving the available for work notifications” but it unclear how the management server and smart device communicate (ie. Are they connected through a network?). 


	Lines 1-4 recite “the management server selects the one or more viable compute tasks to send to the smart device based on: stored utility rates for each of the smart devices based at least on the smart device's location” but it is unclear how the utility rates for each of the smart devices determines which compute tasks to select. Additionally, the recited portion recites “the smart device”, “each of the smart devices”, and “the smart device’s location” so it unclear whether there is just one smart device or multiple smart devices.

As per claim 3:
	Line 2 recites “the type of the compute cores” but it lacks antecedent basis. 

As per claim 4:
	Lines 1-3 recite “the management server is further configured to select the one or more viable compute tasks based on the local time of the location of the smart device and applicable off-peak utility rates”, but it is unclear how the local time of the location of the smart device and applicable off-peak utility rates determines which compute task to select. 

As per claim 5:
	Line 2 recites “the type of network” which lacks antecedent basis.

As per claim 7:
	Lines 3-7 recite “network attributes of the smart device: a network data cost, a network latency, and a network bandwidth” but if a smart device is part of a network, it is unclear how 

As per claim 8:
	Lines 1-3 recite “the management server is configured to dynamically reallocate the one or more viable compute tasks to a second smart device based on changes in the network latency or the network bandwidth” but it is unclear what network latency and bandwidth this is referring to (ie. Is this the network used by the smart device to communicate with the management server?). 

As per claim 9:
	Lines 1-4 recite “further comprising an availability calendar, wherein the management server is configured to consult the availability calendar and refrain from distributing viable compute tasks to the smart device despite receiving the available for work notification” but claim 1, which claim 9 depends on, recites “management server configured to send one or more viable compute tasks to the smart device in response to receiving the available for work notifications” which is contradictory (ie. Is the availability calendar checked prior to sending the one or more viable compute tasks?).

As per claim 10:
	Line 2-3 recites “the temperature” which lacks antecedent basis.

As per claims 10 and 13 (line numbers refer to claim 10):


As per claim 12:
	Lines 1-4 recite “wherein the management server is configured to refrain from sending the one or more viable compute tasks to the smart device if network latency between the management server and the smart device exceeds a predetermined threshold associated with the one or more viable compute tasks” but claim 1, which claim 12 depends on, recites “management server configured to send one or more viable compute tasks to the smart device in response to receiving the available for work notifications” which is contradictory (ie. Is the network latency checked prior to sending the one or more viable compute tasks?).

As per claim 13:
	Lines 2-4 recite “wherein the management server is configured to refrain from sending compute tasks to the smart device if the temperature sensor reports a temperature above a predetermined threshold value” but it is unclear how the management server knows whether the temperature is above the predetermined threshold value (ie. Is the temperature reported to the management server?).


	Lines 3-10 recite “determining if a first smart device in the network is idle on mains power; determining if a compute task is viable…; transmitting the compute task to the first smart device if the first smart device is idle on mains power and the compute task is viable” but it is unclear what is performing these steps. 	
Lines 4-10 recite “determining if a compute task is viable for the first smart device by comparing a utility cost for the first smart devices, an estimated power usage amount for performing the compute task on the first smart device, and an estimated reward for completing the compute task; and transmitting the compute task to the first smart device if the first smart device is idle on mains power and the compute task is viable”, but it is unclear when the compute task is determined to be viable. The claim only recites what metrics are compared to determine if a compute task is viable, but not a threshold or an inequality to compare the metrics to determine at what point the compute task is considered viable. 

As per claim 16:
	Lines 1-2 recite “the compute task is calculating hashes that meet a predetermined difficulty level for a blockchain network” and claim 15, which claim 16 depends on, recites “selecting the compute task from a plurality of blockchain networks” so it is unclear which blockchain network claim 16 refers to. 

As per claim 17:


As per claim 18:
	Line 9 recites “transmit completed compute tasks” but it is unclear where the completed compute tasks are transmitted to. 

As per claim 20:
	Lines 1-3 recite “the estimated reward is calculated based on a probability of receiving payment for completing the compute task and an estimated payment amount” but it is unclear what is receiving the payment and what is sending the payment. 

Claims 6, 11, 15, and 19 are dependent claims of claims 1, 14, and 18 and fail to correct the deficiencies of claims 1, 14, and 18, so they are rejected for the same reasons as claims 1, 14, and 18 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 11108856 B2 herein Li) in view of Bacher et al. (US 7516360 B2 herein Bacher).

As per claim 1, Li teaches the invention substantially as claimed including a system for harvesting remnant processing cycles from smart devices (Col. 6 lines 35-38 take advantage of the computing capabilities of multiple computing devices, e.g., personal computers, cell phones, etc., which might otherwise sit idle for large periods of time; Col. 7 lines 26-30 a blockchain based computing framework with exemplary applications is implemented and used, in which the idle computing power of small computing devices can be, and sometimes are, aggregated to resolve big computing tasks), the system comprising: 
a smart device comprising (Fig. 10, 1000 computing device, e.g., laptop, desktop computer, server, etc; Col. 25 lines 31-35 FIG. 10 is a drawing of an exemplary computing device 1000, e.g., a server, laptop, desktop computer, notepad computer, etc., in accordance with an exemplary embodiment. Exemplary computing device 1000 is, e.g., any of client device 1 102, provider computing device 2 106, provider computing device N 108): 
a plurality of computing cores (Fig. 10, 1002 processor 1, 1003 processor M), 
a network interface (Fig. 10, 1006 network interface), and 
a remnant cycle harvester that causes available for work notifications to be transmitted via the network interface in response to the smart device being in an idle state on mains power (Col. 3 lines 13-16 devices who are available to provide their idle computing power to a network firstly provide their systems information to a smart contract; Col. 25 lines 64-66 Network interface 1006 includes a transmitter 1018 via which the computing device 1000 may transmit signals to other devices; Col. 8 lines 40-45 Providing computer devices (106, 108, . . . , 110) each send their provider information to the smart contract 208 of the blockchain layer 112, as indicated by arrow 206. The Li teaches available for work notifications because system information is transmitted only when the devices are available to provide their idle computing power. Since smart devices can be desktops or servers which need mains power to run, Li teaches that the smart device is in an idle state on mains power.); and 
a management server configured to send one or more viable compute tasks to the smart device in response to receiving the available for work notifications (Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request; Col. 10 lines 32-33 the agent server 303 is a server or a gateway node that represents the client device 102; Col. 11 lines 44-46 processes the computing task request and provider's information, selects a set of providers to perform a computing task; Col. 9 lines 32-51 Devices, e.g., devices 106, 108, . . . , 110, who are willing to provide their idle computing power to the network firstly provide their systems information, e.g., providers' system information 206, to the smart contract, e.g., contract 208… When the client, e.g., client device 102, arrives the client device sends out a computing task request, e.g., a ML task request, to the smart contract, e.g., contract 209…The smart contract, e.g., smart contract 208, then algorithmically selects a set of providers for such a job and estimates a service rate, e.g., estimated service rate 210, based on the information from the client, e.g., information in service request 202, and selected providers, e.g., information in providers' system information 206).

	Li fails to teach causes available for work notifications to be transmitted in response to detecting that the smart device is in an idle state.

	However, Bacher teaches causes available for work notifications to be transmitted in response to detecting that the smart device is in an idle state (Col. 1 lines 37-42 An agent running on a processing worker client detects when the system is idle, notifies the management server (2) that the system is available for processing, and requests an application package from the server and runs the software when it has spare CPU cycles, and sends the results back to the server.).

	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li with the teachings of Bacher because Bacher’s teaching of detecting an idle state allows for the management server to be notified once there is a discovery of idleness and thus spare CPU cycles can be utilized (see Bacher, Col. 1 lines 37-42 An agent running on a processing worker client detects when the system is idle, notifies the management server (2) that the system is available for processing, and requests an application package from the server and runs the software when it has spare CPU cycles, and sends the results back to the server).
	
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Bacher, as applied to claim 1 above, in view of Jain et al. (US 9063738 B2 herein Jain).
	
As per claim 2, Li and Bacher teach the system of claim 1. Li specifically teaches wherein the management server sends the one or more viable compute tasks to the smart device (Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request) and reward for completing the one or more viable compute tasks (Col. 25 lines 15-17 the first device is compensated for a computing task portion, which it performed, following successful verification of the individual computing task portion).
Additionally, Bacher teaches selects the one or more viable compute tasks to send to the smart device (Col. 4 lines 39-41 a Scheduler service component 19 which provides a mechanism to assign jobs to worker clients; Col. 1 lines 21-22 selects worker clients for each job).

Li and Bacher fail to teach selects the one or more viable compute tasks to send to the smart device based on: stored utility rates for each of the smart devices based at least on the smart device's location, an estimated power usage amount for each of the viable compute tasks based at least on the computing cores in the smart device, and an estimated reward for completing the one or more viable compute tasks.

However, Jain teaches selects the one or more viable compute tasks to send to the smart device based on: stored utility rates for each of the smart devices based at least on the smart device's location (Col. 1 lines 30-31 This document describes techniques for dynamically placing computing jobs; Col. 2 lines 25-33 In some conventional job-migration algorithms, the computing job might be sent to Illinois based on it being available and having lower electricity costs than Houston at the time the job is requested. The techniques described herein instead may determine to send the computing job to the Florida data center because, Florida data center has available low-cost, renewably sourced electricity sufficient to perform the computing job; Col. 6 lines 61-67 For a set of computing jobs, process 500 may perform block 504 for each computing job or for each possible combination of computing jobs at various data centers. In such a case a particular computing job may not be placed at the lowest-cost data center, rather, the set of computing jobs are sent to various data centers for a lowest total cost to perform the set; Col. 7 lines 1-9 Process 500 does not explicitly take bandwidth costs into account, though process 500 and process 200 may be combined in part or whole, whereby the techniques can combine electricity sources, external factors, resource capacity constraints, history of projections, and bandwidth costs to determine a lowest-cost data center. This history of projections can be based on both or either of electricity price and availability, as well as projections of incoming computing jobs and departure of currently running computing jobs.), 
an estimated power usage amount for each of the viable compute tasks based at least on the computing cores in the smart device (Col. 2 lines 28-36 The techniques described herein instead may determine to send the computing job to the Florida data center because, during a particular time-frame in which the computing job is needed, the Florida data center has available low-cost, renewably sourced electricity sufficient to perform the computing job, the bandwidth cost in transferring state information from Houston to Florida is lower than from Houston to Illinois, or Florida's data center has a lower marginal electricity usage to perform the computing job; Col. 4 lines 32-36 One data center may have lower overhead per computational resource (e.g., a more-efficient cooling system for the data center) or lower electricity usage per computational resource (e.g., more-efficient processors); Col. 6 lines 26-28 Because many , and 
an estimated reward for completing the one or more viable compute tasks (Col. 1 lines 31-40 These techniques enable reduced financial and/or energy costs (as rewards) to perform computing jobs at data centers. These techniques do so by dynamically placing a set of computing jobs at one or more of various data centers based on marginal electricity usage, expected costs for, and availability of, electricity including those for conventionally sourced and renewably-sourced electricity, resource capacity constraints at each data center, or bandwidth costs to transfer state information needed to perform the computing job, to name a few.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li and Bacher with the teachings of Jain because Jain’s teaching of placing jobs based on utility costs, power usage, and rewards reduces the total cost of executing the jobs (see Jain, Col. 6 lines 61-67  For a set of computing jobs, process 500 may perform block 504 for each computing job or for each possible combination of computing jobs at various data centers. In such a case a particular computing job may not be placed at the lowest-cost data center, rather, the set of computing jobs are sent to various data centers for a lowest total cost to perform the set).
	
As per claim 3, Li, Bacher, and Jain teach the system of claim 2. Li specifically teaches wherein the management server is further configured to send the one or more viable compute tasks based on the type of the computing cores in the smart device (Col. 11 lines 42-48 Resource Allocation will now be described. The resource allocation contract: processes the computing task request and provider's information, selects a set of providers to perform a computing capability (GPU, CPU, etc.); Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request).
Additionally, Bacher teaches select the one or more viable compute tasks (Col. 4 lines 39-41 a Scheduler service component 19 which provides a mechanism to assign jobs to worker clients; Col. 1 lines 21-22 selects worker clients for each job).

As per claim 4, Li, Bacher, and Jain teach the system of claim 2. Li specifically teaches wherein the management server is further configured to send the one or more viable compute tasks (Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request).
Additionally, Bacher teaches select the one or more viable compute tasks (Col. 4 lines 39-41 a Scheduler service component 19 which provides a mechanism to assign jobs to worker clients; Col. 1 lines 21-22 selects worker clients for each job).
Additionally, Jain teaches select the one or more viable compute tasks based on the local time of the location of the smart device and applicable off-peak utility rates (Col. 2 lines 21-29 These techniques determine a lowest financial cost to perform this job among available data centers, such as data centers located in Houston, Florida, Illinois, Washington D.C., Boston, Los Angeles, San Francisco, and Seattle/Portland. In some conventional job-migration algorithms, the computing job might be sent to Illinois based on it being available and having lower electricity costs than Houston at the time the job is requested; Col. 6 lines 61-67  .

As per claim 5, Li, Bacher, and Jain teach the system of claim 3. Li specifically teaches wherein the management server is further configured to send the one or more viable compute tasks (Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request) and the type of network used by the network interface (Fig. 10, 1006 network interface; Col. 11 lines 13-14 Such communications links are, e.g., InfiniBand, Ethernet and worldwide internet).
Additionally, Bacher teaches select the one or more viable compute tasks (Col. 4 lines 39-41 a Scheduler service component 19 which provides a mechanism to assign jobs to worker clients; Col. 1 lines 21-22 selects worker clients for each job).
Additionally, Jain teaches select the one or more viable compute tasks based on current network costs for the type of network (Col. 6 lines 61-67  For a set of computing jobs, process 500 may perform block 504 for each computing job or for each possible combination of computing jobs at various data centers. In such a case a particular computing job may not be placed at the lowest-cost data center, rather, the set of computing jobs are sent to various data centers for a lowest total cost to perform the set; Col. 2 lines 28-35 The techniques described herein instead may determine to send the computing job to the Florida data center because, during a particular time-frame in which the computing job is needed, the Florida data center has bandwidth cost in transferring state information from Houston to Florida is lower than from Houston to Illinois).

As per claim 6, Li, Bacher, and Jain teach the system of claim 5. Li specifically teaches wherein the one or more viable compute tasks comprise blockchain proof of work processing (Col.  8 lines 4-6 Client device 102, which has a computing task to be performed, sends a deposit and service request 116, e.g., request for a computing task, to the blockchain layer; Col. 3 line 65-Col. 4 line 3 a validation component in the blockchain performs result validation. If the results are verified to be true, e.g., the result of the requested computation, the computing results are provided by the blockchain to the client device which requested that the computing task be implemented. ).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Bacher, as applied to claim 1 above, in view of Okawa et al. (US 7730456 B2 herein Okawa).

As per claim 7, Li and Bacher teach the system of claim 1. Li specifically teaches wherein the one or more viable compute tasks comprise encryption of packets for an overlay network (Col. 12 lines 19-20 encrypt the parameters and then transmit the encrypted message; Col. 17 lines 54-55 network, e.g., in a network layer peer to peer fashion), and 
wherein the management server sends the one or more viable compute tasks based on at least one of the following network attributes of the smart device: a network bandwidth (Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request; Col. 11 lines 42-49 Resource Allocation will now be described. The resource allocation contract: processes the computing task request and provider's information, selects a set of providers to perform a computing task, and estimates a service rate for the client. In some embodiments, the provider's information includes computing capability (GPU, CPU, etc.), connectivity capability (turn-on duration, bandwidth)).
Additionally, Bacher teaches selects the one or more viable compute tasks (Col. 4 lines 39-41 a Scheduler service component 19 which provides a mechanism to assign jobs to worker clients; Col. 1 lines 21-22 selects worker clients for each job).

Li and Bacher fails to teach selects the one or more viable compute tasks based on at least one of the following network attributes: a network data cost and a network latency.

However, Okawa teaches selects the one or more viable compute tasks based on at least one of the following network attributes: a network data cost and a network latency (Col. 2 lines 36-38 In this regard, the method may include: determining communications requirements, including communication bandwidth and communication latency; Col. 2 lines 44-45 The method may further include: determining communications costs, including communication bandwidth and communication latency; Col. 23 lines 56-58 the one or more sub-processing units for lease having the lowest fee or fees are selected to receive the re-allocation of the processor tasks; Col. 21 lines 33-38 The table 600 also preferably includes communications information indicative of 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li and Bacher with the teachings of Okawa because Okawa’s teaching of taking into account network costs and latency prevents intolerable costs and latencies (see Okawa, Col. 20 lines 1-4 Indeed, without taking care in such selection, the communications costs, including communication bandwidth and communication latency, associated with a selected sub-processing unit may not be tolerable).
	
As per claim 8, Li, Bacher, and Okawa teach the system of claim 7. Li specifically teaches wherein the management server is configured to allocate the one or more viable compute tasks to a smart device (Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request; Col. 4 lines 14-15 allocate the computing tasks to individual devices).
Additionally, Okawa teaches dynamically reallocate the one or more viable compute tasks to a second smart device based on changes in the network latency or the network bandwidth (Col. 3 lines 19-25 the method preferably includes: using the table to determine which of the participating sub-processing units should be re-allocated with the processor tasks of the given sub-processing unit. The method also preferably includes: updating the table in response to any changes in processor loads, location, communication bandwidth, or communication latency among the participating sub-processing units; Col. 6 lines 14-23 The processor tasks of the given sub-processing unit are preferably reallocated to one or more of the .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Bacher, as applied to claim 1 above, in view of Dey et al. (US 9201686 B2 herein Dey).

As per claim 9, Li and Bacher teach the system of claim 1. Li specifically teaches management server and refrain from distributing viable compute tasks to the smart device (Col. 10 lines 32-33 the agent server 303 is a server or a gateway node that represents the client device 102; Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request; Col. 19-21 From a time perspective, the process of nodes making themselves available or non-available is independent from a client service request; If the device is not available then the task is not sent to it.).

Li and Bacher fail to teach further comprising an availability calendar, wherein the management server is configured to consult the availability calendar and refrain from distributing viable compute tasks to the smart device despite receiving the available for work notification.

However, Dey teaches further comprising an availability calendar, wherein the management server is configured to consult the availability calendar and refrain from  despite receiving the available for work notification (abstract lines 5-12 The free time-slots are indicative of an idle state of the edge device. At least one computation capability parameter of the edge device is determined by the edge device for execution of a sub-task during the free time-slots. An advertisement profile having at least one free time-slot, and the duration and the at least one computation capability parameter associated with the at least one free time-slot is created by the edge device; Col. 8 lines 50-51 the advertisement module 110 provides the advertisement profile to grid servers 102; Col. 9 lines 20-22 the advertisement profile and the edge device 104 is ignored by the grid server 102 for distribution of a sub-task; Col. 7 lines 38-41 respond with details of his activities, activity schedules, heavy usage hours, schedule of running media applications, social networking, web-browsing, and such, on the edge device 104; Col. 7 lines 48-51 For joining the grid computing system 100, the time-slot and capability monitor 108 identifies free time-slots in which the processing power of the edge device 104 is not utilized in user activities).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li and Bacher with the teachings of Dey because Dey’s teaching of schedule of idleness allows for tasks to be completed efficiently (see Dey, Col. 7 lines 21-25 The history maintained by the user activity monitor 212 may be used to determine the idle periods of the edge device 104. The information with respect to user activity is stored in the user activity data 220; Col. 4 lines 1-7 Further, since the grid devices partition out sub-tasks that fit the capabilities and duration of idleness of the edge devices, sub-tasks, which the edge devices are capable of executing during free time-slots, are assigned for execution. This .

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Bacher, as applied to claim 1 above, in view of Nagano (US 20070083778 A1).

As per claim 10, Li and Bacher teach the system of claim 1. Li specifically teaches smart device, the remnant cycle harvester, management server, and management server is configured to refrain from sending work items to the smart device (Col. 6 lines 35-38 take advantage of the computing capabilities of multiple computing devices, e.g., personal computers, cell phones, etc., which might otherwise sit idle for large periods of time; Col. 25 lines 31-35 FIG. 10 is a drawing of an exemplary computing device 1000, e.g., a server, laptop, desktop computer, notepad computer, etc., in accordance with an exemplary embodiment. Exemplary computing device 1000 is, e.g., any of client device 1 102, provider computing device 2 106, provider computing device N 108; Col. 10 lines 32-33 the agent server 303 is a server or a gateway node that represents the client device 102; Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request; Col. 19-21 From a time perspective, the process of nodes making themselves available or non-available is independent from a client service request; If the device is not available then the task is not sent to it.).

Li and Bacher fail to teach wherein the smart device further comprise one or more temperature sensors, wherein the remnant cycle harvester is configured to report the temperature to the management server, and wherein the management server is configured to refrain from sending work items based on the reported temperature.

However, Nagano teaches wherein the smart device further comprise one or more temperature sensors, configured to report the temperature to the manager, and wherein the manager is configured to refrain from sending data based on the reported temperature (Fig. 1, 16 control unit, 21 temperature detecting unit; [0042] lines 1-3 the transmission control unit may discontinue a data traffic at the timing of discontinuing the transmission of data; [0081] lines 6-18 The wireless communication terminal may include a temperature detecting unit 21 that has a temperature sensor that detects the temperature of the wireless communication terminal 1. The temperature detecting unit 21 converts the detected temperature into a voltage signal. The wireless communication terminal 1 may include first and second AD converters 18 and 20, and a transmission power detecting unit 19. The second AD converter 20 is configured to receive the output voltage from the temperature detecting unit 21 and to convert the output voltage into a digital signal. The second AD converter 20 transmits the digital signal to the control unit 16; [0217] lines 6-9 if the transmission rate is not reduced, the terminal temperature exceeds the upper limit of the operation guarantee temperature range before the transmission is discontinued; [0102] lines 1-2 the control unit 16 can stop or discontinue the transmission operation).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li and Bacher with the teachings of Nagano to teach wherein the smart device further comprise one or more temperature sensors, wherein the remnant cycle harvester is configured to report the temperature to the management server, and wherein the management server is configured to refrain from sending work items to 

As per claim 13, Li and Bacher teach the system of claim 1. Li specifically teaches smart device, wherein the management server is configured to refrain from sending compute tasks to the smart device (Fig. 10, 1000 computing device, e.g., laptop, desktop computer, server, etc; Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request; Col. 19-21 From a time perspective, the process of nodes making themselves available or non-available is independent from a client service request; Col. 10 lines 32-33 the agent server 303 is a server or a gateway node that represents the client device 102; If the device is not available then the task is not sent to it.).

Li and Bacher teach wherein the smart device further comprises a temperature sensor, wherein the management server is configured to refrain from sending compute tasks if the temperature sensor reports a temperature above a predetermined threshold value.

However, Nagano teaches wherein the smart device further comprises a temperature sensor, wherein the manager is configured to refrain from sending data if the temperature sensor reports a temperature above a predetermined threshold value (Fig. 1, 16 control unit, 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li and Bacher with the teachings of Nagano to teach wherein the smart device further comprises a temperature sensor, wherein the management server is configured to refrain from sending compute tasks to the smart device if the temperature sensor reports a temperature above a predetermined threshold value because doing so would prevent overheating (see Nagano, Abstract lines 13-18 control unit controls the transmission state of the data based on the selected one of the plural sets of terminal temperature variation information, so as to prevent the terminal temperature from increasing over an upper limit of a predetermined operation guarantee temperature range.).
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Bacher, as applied to claim 1 above, in view of Sheldon-Coulson et al. (US 20190016419 A1 herein Sheldon-Coulson).

As per claim 11, Li and Bacher teach the system of claim 1. Li specifically teaches smart device (Fig. 10, 1000 computing device, e.g., laptop, desktop computer, server, etc).

Li and Bacher fail to teach wherein the smart device is an autonomous drone or self-driving vehicle.

	However, Sheldon-Coulson teaches wherein the smart device is an autonomous drone or self-driving vehicle ([0018] lines 2-4 autonomous and/or remotely-operated, ocean-going or airborne, “drones,” especially military drones; [0301] lines 2-4 a submerged and/or autonomous vessel 409 is able to exchange data with a remote computer and/or server, e.g. to receive commands).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li and Bacher with the teachings of Wu because autonomous drones have accelerators such as GPUs, TPUs, FPGAs, or ASICs which can process tasks faster (see Wu, [0109] lines 1-4 Some embodiments of the present disclosure utilize a plurality of CPUs, GPUs, TPUs, FPGAs, and/or ASICs to compute cryptographic hash values and/or other “proof of work” values for cryptocurrency block chain blocks).
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Bacher in view of Glikson et al. (US 20110145380 A1 herein Glikson).

As per claim 12, Li and Bacher teach the system of claim 1. Li specifically teaches wherein the management server is configured to refrain from sending the one or more viable compute tasks to the smart device (Col. 10 lines 32-33 the agent server 303 is a server or a gateway node that represents the client device 102; Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request; Col. 19-21 From a time perspective, the process of nodes making themselves available or non-available is independent from a client service request; If the device is not available then the task is not sent to it.).


Li and Bacher fail to teach refrain from sending the one or more viable compute tasks to the smart device if network latency between the management server and the smart device exceeds a predetermined threshold associated with the one or more viable compute tasks.

However, Glikson teaches refrain from sending the one or more viable compute tasks to the smart device if network latency between the management server and the smart device exceeds a predetermined threshold associated with the one or more viable compute tasks ([0019] lines 1-2 The migration pathway begins at the physical host computer wherein a VM to be migrated initially resides; [0130] lines 6-12 This would technically source VM 12 to migrate directly from source location 14 to target location 16. However, due to latencies between source 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li and Bacher with the teachings of Glikson because Glikson’s teaching of not migrating VMs when the latency exceeds a threshold prevents application performance degradation (see Glikson, [0130] lines 6-12 This would technically source VM 12 to migrate directly from source location 14 to target location 16. However, due to latencies between source location 14 and target location 16, the application performance degradation during such a migration exceeds a defined threshold, i.e., becomes "noticeable", and therefore such a migration path is rejected).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bacher and further in view of Jain.

As per claim 14, Li teaches a method for harvesting remnant cycles in a network of smart devices (Col. 6 lines 35-38 take advantage of the computing capabilities of multiple computing devices, e.g., personal computers, cell phones, etc., which might otherwise sit idle for large periods of time; Col. 7 lines 26-30 a blockchain based computing framework with exemplary applications is implemented and used, in which the idle computing power of small computing devices can be, and sometimes are, aggregated to resolve big computing tasks), the method comprising: 
a first smart device in the network is idle on mains power (Fig. 10, 1000 computing device, e.g., laptop, desktop computer, server, etc; Col. 9 lines 32-33 Devices, e.g., devices 106, 108, . . . , 110, who are willing to provide their idle computing power; Col. 25 lines 31-35 FIG. 10 is a drawing of an exemplary computing device 1000, e.g., a server, laptop, desktop computer, notepad computer, etc., in accordance with an exemplary embodiment. Exemplary computing device 1000 is, e.g., any of client device 1 102, provider computing device 2 106, provider computing device N 108; Since smart devices can be desktops or servers which need mains power to run, Li teaches that the smart device is in an idle state on mains power.); 
determining if a compute task is viable for the first smart device (Col. 3 lines 33-34 use the task information to select providers from the network which are suitable (as viable) for the task); 
an estimated reward for completing the compute task (Col. 25 lines 15-17 the first device is compensated for a computing task portion, which it performed, following successful verification of the individual computing task portion); and 
transmitting the compute task to the first smart device if the first smart device is idle on mains power and the compute task is viable (Col. 3 lines 13-14 devices who are available to provide their idle computing power; Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request; Col. 11 lines 42-49 Resource Allocation will now be described. The resource allocation contract: processes the computing task request and provider's information, selects a set of providers to perform a computing task, and estimates a service rate for the client. In some embodiments, the provider's information includes computing capability (GPU, CPU, etc.), connectivity capability (turn-on duration, bandwidth)).

	Li fails to teach determining if a first smart device in the network is idle; determining if a compute task is viable for the first smart device by comparing a utility cost for the first smart devices, an estimated power usage amount for performing the compute task on the first smart device, and an estimated reward for completing the compute task.

	However, Bacher teaches determining if a first smart device is idle (Col. 1 lines 37-38 An agent running on a processing worker client detects when the system is idle).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li with the teachings of Bacher because Bacher’s teaching of detecting an idle state allows for a management server to be notified once there is a discovery of idleness and thus spare CPU cycles can be utilized (see Bacher, Col. 1 lines 37-42 An agent running on a processing worker client detects when the system is idle, notifies the management server (2) that the system is available for processing, and requests an application package from the server and runs the software when it has spare CPU cycles, and sends the results back to the server).

Li and Bacher fail to teach determining if a compute task is viable for the first smart device by comparing a utility cost for the first smart devices, an estimated power usage amount for performing the compute task on the first smart device, and an estimated reward for completing the compute task.

 by comparing a utility cost for the first smart devices (Col. 2 lines 25-28 In some conventional job-migration algorithms, the computing job might be sent to Illinois based on it being available and having lower electricity costs than Houston at the time the job is requested; Col. 7 lines 45-47 a group of data centers are considered from which to compare costs in performing a computing job), 
an estimated power usage amount for performing the compute task on the first smart device (Col. 2 lines 28-36 The techniques described herein instead may determine to send the computing job to the Florida data center because, during a particular time-frame in which the computing job is needed, the Florida data center has available low-cost, renewably sourced electricity sufficient to perform the computing job, the bandwidth cost in transferring state information from Houston to Florida is lower than from Houston to Illinois, or Florida's data center has a lower marginal electricity usage to perform the computing job; Col. 6 lines 26-28 Because many sources of renewable energy vary based on weather conditions, times of the day, and other factors, a cost-to-usage function can be difficult to project), and 
an estimated reward for completing the compute task (Col. 1 lines 31-40 These techniques enable reduced financial and/or energy costs (as rewards) to perform computing jobs at data centers. These techniques do so by dynamically placing a set of computing jobs at one or more of various data centers based on marginal electricity usage, expected costs for, and availability of, electricity including those for conventionally sourced and renewably-sourced electricity, resource capacity constraints at each data center, or bandwidth costs to transfer state information needed to perform the computing job, to name a few).



As per claim 15, Li, Bacher, and Jain teach the method of claim 14. Li specifically teaches the compute task from a plurality of blockchain networks (Col. 4 lines 11-11-14 The methods and apparatus allow for a blockchain implemented on a distributed computing network, e.g., with multiple nodes updating and maintaining independent copies of the blockchain, to accept computing tasks).
Additionally, Bacher teaches further comprising selecting the compute task (Col. 4 lines 39-41 a Scheduler service component 19 which provides a mechanism to assign jobs to worker clients; Col. 1 lines 21-22 selects worker clients for each job).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Bacher, and Jain, as applied to claim 15 above, in view of Sheldon-Coulson.

As per claim 16, Li, Bacher, and Jain teach the method of claim 15. Li specifically teaches the compute task for a blockchain network (Col. 4 lines 11-11-14 The methods and .

Li, Bacher, and Jain fail to teach wherein the compute task is calculating hashes that meet a predetermined difficulty level for a blockchain network.

However, Sheldon-Coulson teaches wherein the compute task is calculating hashes that meet a predetermined difficulty level for a blockchain network ([0109] lines 29-32 compute a valid “proof of work” value (e.g. a cryptographic hash value meeting the relevant constraints imposed by the current “difficulty” level of the global Bitcoin network); [0109] lines 70-72 cryptographic hash and/or block header meets the requirements of the current “difficulty” setting of the relevant blockchain network (e.g. Bitcoin)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li, Bacher, and Jain with the teachings of Sheldon-Coulson because Sheldon-Coulson’s teaching of computing a hash value meeting a difficulty level prevents the blockchain network from being attacked. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Bacher, and Jain, as applied to claim 15 above, in view of Kumar et al. (US 20180039519 A1 herein Kumar). 

As per claim 17, Li, Bacher, and Jain teach the method of claim 15. Li specifically teaches the compute task (Fig. 2, 202 service request).

Li, Bacher, and Jain fail to teach wherein the compute task is object detection.

However, Kumar teaches wherein the compute task is object detection ([0041] lines 4-14 The offloading controller 114 may determine whether to offload one or more tasks 116 being executed on the electronic device 102…More specific examples of tasks include a maps application, an image processing application (e.g., image enhancement, object detection, object recognition, etc.)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li, Bacher, and Jain with the teachings of Kumar because Kumar’s teaching of offloading an object detection task to another device allows for a device with sufficient computing resources to perform the object detection (see Kumar, [0052] lines 25-30 the offloading controller 114 may compare the peer device 104 available processing capacity information to one or more thresholds. For example, if the peer device 104 processor usage is less than 80%, the offloading controller 114 may determine that the peer device 104 is capable of executing one or more tasks.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Bacher, and further in view of Sheldon-Coulson.

As per claim 18, Li teaches a system for harvesting remnant processing cycles from smart devices (Col. 6 lines 35-38 take advantage of the computing capabilities of multiple computing devices, e.g., personal computers, cell phones, etc., which might otherwise sit idle for large periods of time; Col. 7 lines 26-30 a blockchain based computing framework with exemplary applications is implemented and used, in which the idle computing power of small computing devices can be, and sometimes are, aggregated to resolve big computing tasks), the system comprising: 
one or more smart devices that are idle (Fig. 10, 1000 computing device, e.g., laptop, desktop computer, server, etc; Col. 25 lines 31-35 FIG. 10 is a drawing of an exemplary computing device 1000, e.g., a server, laptop, desktop computer, notepad computer, etc., in accordance with an exemplary embodiment. Exemplary computing device 1000 is, e.g., any of client device 1 102, provider computing device 2 106, provider computing device N 108; Col. 3 lines 13-16 devices who are available to provide their idle computing power to a network firstly provide their systems information to a smart contract which is part of a blockchain); and 
a manager module in network communication with the one or more smart devices (Fig. 2, 10; Col. 9 lines 32-46 Devices, e.g., devices 106, 108, . . . , 110, (as smart devices) who are willing to provide their idle computing power to the network firstly provide their systems information, e.g., providers' system information 206, to the smart contract, e.g., contract 208… When the client, e.g., client device 102, (as manager module) arrives the client device sends out a computing task request, e.g., a ML task request, to the smart contract, e.g., contract 209. The request, e.g., service request 202, includes at least information on the model size, e.g., ML mode size, dataset size, and data format such that the smart contract can use them to select providers from the network.), wherein the manager module receives the indicators and responds by transmitting viable compute tasks to the idle smart devices (Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request; Col. 9 lines 32-51 Devices, e.g., devices 106, 108, . . . , 110, who are willing to provide their idle computing power to the network firstly provide their systems information, e.g., providers' system information 206, to the smart contract, e.g., contract 208… When the client, e.g., client device 102, arrives the client device sends out a computing task request, e.g., a ML task request, to the smart contract, e.g., contract 209…The smart contract, e.g., smart contract 208, then algorithmically selects a set of providers for such a job and estimates a service rate, e.g., estimated service rate 210, based on the information from the client, e.g., information in service request 202, and selected providers, e.g., information in providers' system information 206), 
wherein the transmitted viable compute tasks are blockchain calculations, and wherein the smart devices receive and execute the transmitted compute tasks and transmit completed compute tasks (Col. 3 lines 60-64 Once the devices, to which the computing task have been assigned by the blockchain, have completed a computing task, the results (e.g., weights of a neural network in a machine learning example) are provided back from the computing devices to the blockchain.).

Li fails to teach wherein the manager module receives the idle indicators and responds by transmitting viable compute tasks to the idle smart devices; and wherein the transmitted viable compute tasks are blockchain hashing calculations.

 the idle indicators and responds by transmitting viable compute tasks to the idle smart devices (Col. 1 lines 37-42 An agent running on a processing worker client detects when the system is idle, notifies the management server (2) that the system is available for processing, and requests an application package from the server and runs the software when it has spare CPU cycles, and sends the results back to the server.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li with the teachings of Bacher because Bacher’s teaching of an idle indicator allows for the management server to be notified once there is a discovery of idleness and thus spare CPU cycles can be utilized (see Bacher, Col. 1 lines 37-42 An agent running on a processing worker client detects when the system is idle, notifies the management server (2) that the system is available for processing, and requests an application package from the server and runs the software when it has spare CPU cycles, and sends the results back to the server).

Li and Bacher fail to teach wherein the transmitted viable compute tasks are blockchain hashing calculations.

However, Sheldon-Coulson teaches wherein the transmitted viable compute tasks are blockchain hashing calculations ([0099] line 21 transmit task and associated data to device; [0109] lines 1-4 Some embodiments of the present disclosure utilize a plurality of CPUs, GPUs, 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li and Bacher with the teachings of Sheldon-Coulson because Sheldon-Coulson’s teaching of blockchain hashing calculations protects data in blockchain networks.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Bacher, and Sheldon-Coulson, as applied to claim 18 above, in view of Jain.

As per claim 19, Li, Bacher, and Sheldon-Coulson teach the system of claim 18.  Bacher specifically teaches wherein the manager module selects the viable compute tasks to transmit (Col. 4 lines 39-41 a Scheduler service component 19 which provides a mechanism to assign jobs to worker clients; Col. 1 lines 21-22 selects worker clients for each job).

Li, Bacher, and Sheldon-Coulson fail to teach selects the viable compute tasks to transmit based on at least the following: an estimated power cost for the smart device receiving the viable work task based on location, an estimated power usage amount for performing the compute task on the smart device, and an estimated reward for the compute task.

However, Jain teaches selects the viable compute tasks to transmit based on at least the following: an estimated power cost for the smart device receiving the viable work task based on location (Col. 1 lines 30-31 This document describes techniques for dynamically lower electricity costs than Houston at the time the job is requested. The techniques described herein instead may determine to send the computing job to the Florida data center because, during a particular time-frame in which the computing job is needed, the Florida data center has available low-cost, renewably sourced electricity sufficient to perform the computing job; Col. 6 lines 61-67  For a set of computing jobs, process 500 may perform block 504 for each computing job or for each possible combination of computing jobs at various data centers. In such a case a particular computing job may not be placed at the lowest-cost data center, rather, the set of computing jobs are sent to various data centers for a lowest total cost to perform the set; Col. 7 lines 1-9 Process 500 does not explicitly take bandwidth costs into account, though process 500 and process 200 may be combined in part or whole, whereby the techniques can combine electricity sources, external factors, resource capacity constraints, history of projections, and bandwidth costs to determine a lowest-cost data center. This history of projections can be based on both or either of electricity price and availability, as well as projections of incoming computing jobs and departure of currently running computing jobs.), 
an estimated power usage amount for performing the compute task on the smart device (Col. 2 lines 28-36 The techniques described herein instead may determine to send the computing job to the Florida data center because, during a particular time-frame in which the computing job is needed, the Florida data center has available low-cost, renewably sourced electricity sufficient to perform the computing job, the bandwidth cost in transferring state information from Houston to Florida is lower than from Houston to Illinois, or Florida's data center has a lower marginal electricity usage to perform the computing job; Col. 6 lines 26-28 , and 
an estimated reward for the compute task (Col. 1 lines 31-40 These techniques enable reduced financial and/or energy costs (as rewards) to perform computing jobs at data centers. These techniques do so by dynamically placing a set of computing jobs at one or more of various data centers based on marginal electricity usage, expected costs for, and availability of, electricity including those for conventionally sourced and renewably-sourced electricity, resource capacity constraints at each data center, or bandwidth costs to transfer state information needed to perform the computing job, to name a few).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li, Bacher, and Sheldon-Coulson with the teachings of Jain because Jain’s teaching of placing jobs based on utility costs, power usage, and rewards reduces the total cost of executing the jobs (see Jain, Col. 6 lines 61-67  For a set of computing jobs, process 500 may perform block 504 for each computing job or for each possible combination of computing jobs at various data centers. In such a case a particular computing job may not be placed at the lowest-cost data center, rather, the set of computing jobs are sent to various data centers for a lowest total cost to perform the set).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Bacher, Sheldon-Coulson, and Jain, as applied to claim 19 above, in view of Florez Choque et al. (US 20200234178 A1 herein Florez Choque).

As per claim 20, Li, Bacher, Sheldon-Coulson, and Jain teach the system of claim 19. Li specifically teaches wherein the reward is payment for completing the compute task (Col. 25 lines 15-21 the first device is compensated for a computing task portion, which it performed, following successful verification of the individual computing task portion. In some embodiments, the first device is compensated for a computing task portion, which it performed, following verification of the complete set of computing task portions corresponding to the task.).

Li, Bacher, Sheldon-Coulson, and Jain fail to teach wherein the estimated reward is calculated based on a probability of receiving payment for completing the compute task and an estimated payment amount.

However, Florez Choque teaches wherein the estimated reward is calculated based on a probability of receiving payment for completing the compute task and an estimated payment amount ([0013] lines 10-12 The reward may depend on the quality of the actions taken by the agent towards the completion of a task. For example, a larger reward may be generated for actions that complete a task; [0046] lines 17-20 the policy generator 110 computes probability values for each candidate action using the ML model 116 for the task, the analyzed data, and the current reward value.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li, Bacher, Sheldon-Coulson, and Jain with the teachings of Florez Choque to maximize the probability of obtaining the most rewards 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.L./Examiner, Art Unit 2195                                                                                                                                                                                                        
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195